Citation Nr: 0300894	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material has been submitted to reopen a 
claim for entitlement to service connection for a skin 
disability of the feet.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder, and to reopen a 
claim for entitlement to service connection for residuals 
of a head injury, to include migraines, will be the 
subjects of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to March 
1961.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (the RO).  This case was remanded in February 
2001 by the Board of Veterans' Appeals (the Board) to the 
RO for additional development.  

Additional development/deferred action

The Board is undertaking additional development on the 
issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder, and to reopen a 
claim for entitlement to service connection for residuals 
of a head injury, to include migraines.  The development 
is being undertaken pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is 
completed, the Board will provide such notice of the 
development as is required by 38 C.F.R. § 20.903.  After 
giving such notice and reviewing the veteran's response, 
the Board will prepare a separate decision addressing 
those remaining two issues.


FINDINGS OF FACT

1.  The veteran's claim to reopen a claim for 
entitlement to service connection for a skin disability 
of the feet was last denied by the Board in May 1998.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for a skin disability of the feet has not 
been received since the May 1998 Board denial.

CONCLUSION OF LAW

The May 1998 Board decision which denied the veteran's 
claim to reopen a claim for entitlement to service 
connection for a skin disability of the feet is final.  
The veteran has not submitted new and material evidence to 
reopen his claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a skin disability of the feet, to include claimed 
"jungle rash."  As noted by the Board above, adjudication 
of two other issues presently on appeal is being deferred 
pending completion of additional development by the Board.

In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a 
decision.

Generally applicable law and regulations

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issue before the Board arose from a 
claim filed before November 9, 2000.  The regulatory 
amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

(i.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to this issue, 
which involves the matter of submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA 
are still applicable.  The Board notes that the Court 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, 
the Board has concluded that the notice requirements of 
the VCAA have been satisfied with respect to the issue 
on appeal.  The Board observes that the veteran was 
informed in the October 1999 Statement of the Case of 
the relevant law and regulations and the types of 
evidence that could be submitted by him in support of 
his claim.  

Additionally, a letter was sent by VA to the veteran in 
September 2001, with a copy to his representative, in 
which the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection for the issue on appeal.  He was 
informed that to establish entitlement to service 
connected compensation benefits, the evidence must show 
(1) an injury in service or a disease that began in or 
was made worse during service or an event in service 
causing injury or disease; (2) a current physical 
disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  

Crucially, the veteran was informed by the RO by 
means of the September 2001 letter what evidence he 
was required to provide and what evidence VA would 
attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible 
for providing sufficient information to VA to 
identify the custodian of any records.  Further, he 
was advised that it remained his responsibility to 
ensure that VA received the relevant nongovernmental 
records.  The veteran was given 30 days from the date 
of the letter to respond.  Additional medical 
evidence was subsequently added to the file.    

Based on the information provided to the veteran and 
his representative, specifically the September 2001 
letter, the Board finds that VA's statutory duty to 
notify the veteran has been fully satisfied.

(ii.)  Duty to assist

VA ordinarily has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, the issue on appeal 
involves the matter of whether a previously denied claim 
may be reopened.  Under such circumstances, VA's duty to 
assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
In September 2001, the Board invited the submission of 
additional evidence and argument.  The veteran has not 
pointed to any evidence pertinent to the issue on the 
title page which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for a skin disorder of the feet has been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issue on appeal. 

Relevant law and regulations

Service connection 

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 1991); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the 
Court further delineated the first step of the Manio 
analysis by dividing it into three questions.  The Court 
indicated that the first question for the decision maker 
is whether newly-presented evidence is actually "new" in 
the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of other evidence of record.  The second 
question is whether the evidence is "probative" of the 
"issue at hand."  Evans, 9 Vet. App. at 283.  Evidence 
is probative when it tends to prove, or actually proves 
an issue.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits 
would be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 
(1996); Evans, 9 Vet. App. at 283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that 
date, the earlier version of the law remains applicable 
in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Factual background

The veteran's claim of entitlement to service connection 
for a skin disability was most recently finally denied 
in a May 1998 Board decision.  The Board will therefore 
review the evidence of record up to that decision and 
then described the evidence of record after that 
decision.

The "old" evidence

During service, in September 1960, the veteran sought 
treatment for a rash on the right foot.  The veteran was 
treated in November 1960 for a macular rash of the face 
and beard, diagnosed as seborrheic dermatitis.  His 
lower extremities and skin were normal on medical 
examination in March 1961.

On VA examination conducted in August 1966, athlete's 
foot fungus infection was noted.  There are no pertinent 
medical records for approximately twenty years 
thereafter.

The veteran complained of skin problems on VA 
examination in August 1986.  The diagnoses included 
chronic tinea pedis, inguinal intertrigo, and neurotic 
excoriations of the arms and upper back with traumatic 
folliculitis.  VA clinical records reflect that the 
veteran had tinea pedis in January 1988.  Tinea pedis 
was one of the diagnoses on VA hospitalization in 
October and November 1987.

An October 1989 Board decision denied entitlement for a 
skin disorder.  On file at that time, in addition to the 
medical evidence referred to immediately above, were 
statements in support of the veteran's claim from some 
members of his family dated in 1988.  In essence, the 
Board concluded that the episodes of tinea pedis and 
suspected dermatitis in service were acute and 
transitory and were not related to the veteran's current 
skin complaints.  

The veteran complained in August 1992 of "jungle rash," 
which had been treated for several years, and that he 
was losing his left great toenail.  These records are 
silent, however, as to the date of onset or etiology of 
the disorder.  

The veteran testified at his personal hearing conducted 
at the RO in December 1993 that his service medical 
records were inaccurate and probably falsified (hearing 
transcript page 10); that he was treated proximate to 
service for a foot rash by a Dr. S. whose records he 
said were no longer available, and by Dr. J.F. 
(transcript p. 15); and that he was taking medication 
for a "jungle rash" of the feet (transcript p. 19)  [The 
Board observes in passing that the veteran and his wife 
testified at a personal hearing December 1996, but there 
is no specific reference at the December 1996 hearing to 
the skin disability issue currently before the Board.]

The RO attempted to locate additional service department 
records pertaining to the veteran; no such records were 
located.  Dr. F. did not respond to the RO's requests 
for his records; the veteran was so notified and did not 
furnish the records himself.

Also on file were multiple statements from the veteran 
and others in support of his claim.

The May 1998 Board decision

At the time of the May 1998 Board decision, the 
veteran's claim was limited to a skin disability of the 
feet.  The May 1998 Board decision did not find that new 
and material evidence sufficient to reopen the claim for 
service connection for a skin disorder of the feet, to 
include athletes foot and/or "jungle rash", had been 
submitted since the October 1989 Board denial of 
entitlement to service connection for a skin disorder.  
In particular, the Board found that the evidence 
submitted since its October 1989 denial of service 
connection for a skin condition crucially did not 
include medical opinion evidence which served to link 
any current skin disorder to the veteran's service 
decades earlier.  The Board noted that the statements of 
the veteran and others were cumulative of previously 
submitted evidence and did not constitute competent 
medical nexus evidence.  The Board stated in particular: 
"The Board stresses to the veteran that he needs to 
present medical evidence, such as a medical opinion, 
showing that current skin disability of the feet is 
related to his service."   

The additional evidence

Evidence received since May 1998 consists of VA 
outpatient records dated in November 1999 and from 
February 2000 to December 2001, VA examination reports 
for January 2002, lay statements dated in 2002 from some 
of the veteran's family, and statements by  the veteran.  

A VA outpatient record dated in November 1999 included 
assessments of tinea versicolor, onychomycosis, and 
tinea pedis.  

The veteran complained on VA skin evaluation in January 
2002 of a rash of the feet that he had had since 
service.  Physical examination did not reveal any foot 
rash.  The veteran had mild flaking of the lower 
extremities bilaterally, onychomycosis, and slightly 
hyperpigmented macule in the mid upper torso.  The 
diagnosis was history of tinea pedis, to include jungle 
rash, controlled at present.  The examiner concluded 
that the foot rash in service was likely temporary and 
cleared with treatment, since there was only one 
reference to a rash in service and no evidence of a skin 
problem until five years after service discharge.  

Analysis

As discussed by the Board in the law and regulations 
section above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  The Board observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The May 1998 denial was based on the absence of nexus 
evidence linking any current skin disability of the feet 
to the veteran's military service many years earlier.  
This void has not been filled by any evidence submitted 
since that time, and the veteran's claim of entitlement to 
a skin condition of the feet fails on that basis.

The medical evidence received by VA since May 1998 
consists of VA outpatient and examination reports which 
continue to document skin problems.  However, there is no 
medical evidence that any currently diagnosed skin 
disability is etiologically related to service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  The new evidence, which pertains 
only to continued skin complaints and treatment, is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claims.  
 
[The Board mentions in passing that the only nexus opinion 
of record is against the veteran's claim.  The VA examiner 
in January 2002 concluded that the veteran's rash in 
service was not etiologically related to any post-service 
skin disability because the rash was an acute and 
transitory condition.  This evidence is clearly not so 
significant that it may be considered in determining 
whether the claim should be reopened.]     

Statements and additional material sent in by the veteran 
are in essence duplicative of evidence on file prior to 
May 1998 and are not new.  To the extent that the veteran 
continues to contend that his skin problems began during 
service and/or there is a relationship between service and 
the skin disability, this is essentially repetitive of 
statements he previously made.  As such, these statements 
are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that lay statements 
cannot be used to establish a nexus between a current 
disability and service.  A layperson without medical 
training, such as the veteran, is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  The veteran's statements are therefore 
also not material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link his any current skin 
disability of the feet to service.  In the absence of such 
evidence, his claim may not be reopened.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish the existence 
of a disability and a connection between the veteran's 
service and the disability].  
The recently submitted evidence not being new and 
material, the claim of service connection for skin 
disability of the feet is not reopened and the benefit 
sought on appeal remains denied.

	
ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for skin disability of 
the feet not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

